On Petition For a Rehearing.
New, J.
We have again given the questions in this case careful consideration, and find no reason to change our conclusions heretofore announced.
The complaint does not allege that Samuel A. Robbins did not file a bond with said justice, Shaffer, prior to the issuing of the writ of replevin by such justice, but charges that he did not file a particular kind of a bond, to wit, the bond provided for by section 1547, R. S. 1881. As we have *474said, it was not necessary for him to file that particular kind of a bond, but if he filed such bond as is provided for in section 1270, R. S. 1881, it would be sufficient. In support of the above statement, we cited the case of Fawkner v. Baden, 89 Ind. 587, which case clearly guides us' to the conclusion reached. Counsel for appellant insist that said justice did not have jurisdiction, as the value of the property taken by virtue of said writ of replevin was at the time worth $300.
Filed Dec, 14, 1892.
We do not deem it necessary to say anything in addition to what we have heretofore said on that proposition.
The petition is overruled.